Citation Nr: 1146062	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-37 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial compensable schedular rating before December 22, 2008, and an initial schedular rating higher than 10 percent from December 22, 2008, for bilateral hearing sensorineural hearing loss.

2.  Entitlement to an extraschedular rating higher than 10 percent for bilateral sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable rating.  In a statement of the case that issued in September 2007, the RO also denied an extraschedular rating for the bilateral hearing loss.

In July 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In September 2008, the Board remanded the case to the RO for additional development.  The Board directed the RO to obtain updated medical records and if necessary, to afford the Veteran a VA examination to determine the level of severity of the Veteran's service connected bilateral hearing loss disability.  The VA examination occurred in December 2008.  Also pursuant to the remand, the RO then referred the matter to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for bilateral sensorineural hearing loss.  The Director, Compensation and Pension Service, in September 2009 awarded an extraschedular rating of 10 percent effective since the date VA received the Veteran's claim of service connection for bilateral hearing loss, which was May 2006.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Before December 22, 2008, the bilateral sensorineural hearing loss disability is manifested by level II auditory acuity in the right ear and level I auditory acuity in the left ear.

2. Since December 22, 2008, the bilateral sensorineural hearing loss disability is manifested by level IV auditory acuity in the right ear and level III auditory acuity in the left ear.

3.  The manifestations of the Veteran's service connected bilateral sensorineural hearing loss disability present such an exceptional disability picture with marked interference with employment as to render impractical the application of the regular schedular standards.

4.  For the entire rating period under appeal, the Veteran's bilateral sensorineural hearing loss disability creates difficulties beyond that contemplated by the schedular rating criteria that more nearly approximate the degree of impairment contemplated by a 30 percent disability rating. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating before December 22, 2008 and for a rating higher than 10 percent after December 22, 2008 for a bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

2.  The criteria for a 30 percent, but no greater than 30 percent, rating for bilateral sensorineural hearing loss on an extra-schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided VCAA notice by letter, dated in August 2006.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for bilateral hearing loss.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, statements from the Veteran, employees under his supervision and others who witnessed the Veteran's difficulties with his disabilities, and afforded the Veteran VA examinations in May 2007 and December 2008, and a hearing before the undersigned in September 2010.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Further, the puretone thresholds and speech discrimination scores are recorded in compliance with 38 C.F.R. § 4.85.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




Rating Principles-Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

At all relevant times, the rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts and Analysis

The Veteran's bilateral hearing loss disability was rated as noncompensable under 38 C.F.R. § 4.86, Diagnostic Code since a rating decision granted service connection in June 2007.  The Veteran maintains that his hearing loss disability warrants a compensable rating.  

In April 2006, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 35, 60, 65, and 60, respectively; and in the LEFT ear, 40, 55, 65, and 60, respectively.  The puretone threshold average was 55 in the right ear and 55 in the left ear.  Speech discrimination was 88 percent in the right ear and 92 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 55 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 88 is in the range between 84 and 90 percent.  For the left ear, the average 55 puretone decibel loss is in the range between 50 and 57 average puretone decibel and the speech discrimination score of 92 is at the end of the range of between 92 and 100 percent, which yields a numeric designation of I. 

Entering the resulting numeric designations of II for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  The Board notes, however, that if the average puretone loss results is applied to TABLE VI, the right ear average 55 puretone loss is at the end of the range that yields a numeric designation of III and the left ear average 55 puretone loss is at the end of the range (49-55) that yields a numeric designation of III.  Entering the resulting numeric designations of III for the right ear and III for the left ear to TABLE VII still yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

On VA examination in May 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 35, 60, 60, and 60, respectively; and in the LEFT ear, 40, 50, 60, and 55, respectively.  The puretone threshold average was 54 in the right ear and 51 in the left ear.  Speech discrimination was 84 percent in the right ear and 92 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 54 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 84 is at the end of the range between 84 and 90 percent.  For the left ear, the average 51 puretone decibel loss is in the range between 50 and 57 average puretone decibel and the speech discrimination score of 92 is at the end of the range of between 92 and 100 percent, which yields a numeric designation of I. 

Entering the resulting numeric designations of II for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  The Board notes, however, that if the average puretone loss results is applied to TABLE VI, the right ear average 54 puretone loss yields a numeric designation of III and the left ear average 51 puretone loss are both in the middle of the range (49-55) that yields a numeric designation of III.  Entering the resulting numeric designations of III for the right ear and III for the left ear to TABLE VII still yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

The Board notes that a VA audiological test occurred in August 2008 that was an annual test for the use of his hearing aids.  This was not an examination for rating purposes.  38 C.F.R. § 3.326 (b).

On VA examination on December 22, 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 40, 60, 60, and 65, respectively; and in the LEFT ear, 40, 50, 65, and 60, respectively.  The puretone threshold average was 56 in the right ear and 54 in the left ear.  Speech discrimination was 92 percent in the right ear and 92 percent in the left ear.  Following this examination, a February 2009 rating decision increased the schedular rating to 10 percent, effective December 22, 2008.  

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 56 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 92 is at the end of the range between 92 and 100 percent.  For the left ear, the average 54 puretone decibel loss is in the range between 50 and 57 average puretone decibel and the speech discrimination score of 92 is at the end of the range of between 92 and 100 percent, which yields a numeric designation of I. 

Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  The Board notes, however, that if the average puretone loss results is applied to TABLE VI, the right ear average 56 puretone loss is at the end of the range (56-62) that yields a numeric designation of IV and the left ear average 54 puretone loss is in the range (49-55) that yields a numeric designation of III.  Entering the resulting numeric designations of IV for the right ear and III for the left ear to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100.  Therefore, although the Veteran does not meet the criteria for application of a rating under TABLES VIa and VII, the Board finds the Veteran is entitled to a 10 percent rating under these tables and Diagnostic Code 6100 as the result is more favorable to the Veteran.

In sum, before the VA examination on December 22, 2008, the schedular criteria for a compensable rating under Diagnostic Code 6100 have not been met, but since that date, the Veteran meets the criteria for a 10 percent rating, but no higher, under the schedular criteria for Diagnostic Code 6100.  

The Veteran argues that the rating criteria does not correctly reflect the degree of his hearing loss as he has difficulty understanding conversational speech and his disability was the main reason for his premature retirement as a municipal court judge in December 2007.  The functional effect his bilateral hearing loss had as an occupational impairment in his life is discussed below in the discussion regarding extraschedular criteria.  As to a rating based upon the schedular rating criteria, the application of the tables to the results of the audiograms is a very "mechanical" (i.e., nondiscretionary) process.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board must predicate its determination solely on the basis of the results of the legally adequate audiological studies of record.  Id.  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  

For the foregoing reasons, the preponderance of the evidence is against a compensable schedular rating before December 22, 2008, and a schedular rating higher than 10 percent since December 22, 2008, for a bilateral hearing loss disability, and the benefit- of- the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Rating

The Veteran maintains that his hearing loss disability has not been correctly evaluated.  He emphasizes that his disability was the main reason for his premature retirement as a municipal court judge in December 2007, despite efforts to improve the acoustics in his courtroom with the installation of acoustic panels and despite his acquisition of hearing aids in June 2006.  He stated that his hearing loss impacted his ability to perform his duties as a judge because he was unable to hear, or misinterpreted, what was being spoken by witnesses, defendants, and attorneys in the courtroom.  These problems continued even after the acoustic improvements and use of hearing aids.

The medical and lay evidence establishes that the Veteran's service connected bilateral hearing loss disability has had a marked interference effect on his long-time occupation as a municipal court judge. The Veteran has submitted statements from individuals with whom he worked on a daily basis, namely, his court reporter, court bailiff, a local prosecutor, and a defense attorney, all of whom have testified that it was noticeable that the Veteran had impaired hearing requiring whoever was speaking to repeat themselves and sometimes the Veteran still misinterpreted or did not understand what an attorney or witness said.  They also reported that the Veteran was well respected as a judge and took pride in his work, but the hearing disability distracted from his ability to do his job.  The Veteran also testified that state of the art amplification and microphones were installed in his courtroom in addition to the acoustic panels with all of the efforts helping a little, but he still had trouble hearing from witnesses and attorneys.  In some instances, the modifications made things worse as the hearing aids picked up background noise such as copying machines and this interfered with the Veteran hearing the courtroom proceedings.  

The Veteran has also submitted earnings statements, purchase orders for acoustical panels to be installed in his courtroom, and his state retirement plan, to demonstrate that his service connected disability resulted in a demonstrable impediment in the performance of his job responsibilities, and led him to the decision to take an early retirement from the bench.  Stated another way, while the Veteran has not required frequent periods of hospitalization, there has been a marked interference with the Veteran's employment attributed to his disabilities and the disability picture is so exceptional or unusual as to render impractical the application of the regular schedular criteria

To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2011).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Id.

Accordingly, in September 2008, this matter came before the Board, and at that time, found that the record contained medical and lay evidence showing that effective from the date of service connection the Veteran's bilateral sensorineural hearing loss was manifested by marked interference with employment.  Having found that the criteria for referral for consideration of an extraschedular rating for bilateral sensorineural hearing loss was met, the Board remanded the matter to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular rating for bilateral sensorineural hearing loss.

After affording the Veteran a VA audiological examination in December 2008 to determine the current level of severity of the service connected bilateral hearing loss, the RO referred the case to the Director in February 2009.  

The Director, Compensation and Pension Service, in September 2009 awarded an extraschedular rating of 10 percent effective since the date VA received the Veteran's claim of service connection for bilateral hearing loss, which was May 2006.  Consideration was given to the medical evidence on file, hearing testimony, and lay statements from various sources, as described above.  

In Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009), the Court noted that the determination by the Director of the Compensation and Pension Service is reviewable by the Board.  See also Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  The Board also notes and has applied VA's general rating principles that urge recognition of the actual impairment caused by a service-connected disability.  See 38 C.F.R. § 4.20 (diagnosed conditions not listed in the rating schedule will be rated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous); 38 C.F.R. § 4.21 (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but is important to show the disability and to coordinate rating with impairment of function).  

The Board has carefully considered the evidence as set forth above.  The Board finds that the Veteran's hearing loss disability does present an exceptional or unusual disability picture because it has been productive of interference with his employment and the rating schedular evaluations for that service-connected disability are inadequate.  

While it is true the Veteran has not had frequent periods of hospitalization, his bilateral hearing loss disability had a marked interference with his profession of many years, i.e., municipal court judge.  In this regard, the Board finds highly credible not only the Veteran's own testimony, but also the statements from the Veteran's co-workers under his supervision, e.g., his court reporter and bailiff, and attorneys who litigated matters before him.  They described significant difficulties with the performance of his job duties due to the great difficulty the Veteran had understanding verbal communications even after the courtroom modifications.  

As noted, the Veteran tried to implement as many aids and accommodations as he could to continue his employment as a municipal court judge.  These efforts proved mostly futile as he was repeatedly unable to understand the attorneys and witnesses who appeared before him.  In other instances background noise interfered with his ability to hear others.  As a result, and in fairness to those litigants, witnesses, and attorneys who seek a fair hearing, the Veteran retired.  The Board notes that the ability to understand conversation sufficient to understand testimony of witnesses and the questions, arguments, or objections of attorneys is an essential skill required for judges.  Stated another way, it is an occupation dependent upon hearing acuity and the ability to understand others.  

There is even evidence that the disability caused interference and difficulties in the Veteran's life outside the Courtroom.  The Veteran in April 2006 reported difficulty in noisy or group situations, hearing on the telephone or television, and family and friends complained about his hearing.  

Therefore, the Board finds, to accord justice, that the Veteran's disability picture warrants an extraschedular rating resulting in a total award of 30 percent, but no greater, for the time period from the effective date of service connection to the present.  

Despite the foregoing difficulties, and the effect it has had upon the Veteran's occupation, the Board notes there is no evidence of further inference such as with his activities of daily living or that his symptomology is as severe in other settings free of background noise.  The Board also notes that this extraschedular rating reflects to the specific work as a judge, not other legal or other employment or another occupation which is not so dependent upon hearing acuity.  Therefore, the Board finds that a higher rating is not warranted to recognize the level of occupational impairment caused by the Veteran's bilateral hearing loss disability.

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a claim for a total disability rating based upon individual unemployability (TDIU) was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  The Veteran has not asserted that his hearing loss disability has resulted in unemployability and as noted, there is no evidence that the Veteran could not obtain employment in a situation other than that as a municipal court judge. Accordingly, the Board finds that there is no TDIU claim raised by the record.

As the Veteran experiences difficulty with activities, such as understanding courtroom proceedings, due to his hearing loss symptomatology, and the Veteran's hearing loss symptomatology very closely approximates that required for a 30 percent schedular rating under Diagnostic Code 6100, the Board finds that, for the entire rating period under appeal, the Veteran is entitled to a 30 percent, but no greater than 30 percent, rating for bilateral hearing loss on an extraschedular basis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.321. 


ORDER

 An initial compensable schedular rating before December 22, 2008, and a schedular rating higher than 10 percent after December 22, 2008, for a bilateral sensorineural hearing loss disability is denied.

 An extraschedular disability rating of 30 percent, but no higher, is granted for bilateral sensorineural hearing loss, subject to regulations governing the payment of monetary benefits.   




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


